   Case 2:20-cr-00510-SDW Document 20 Filed 06/23/20 Page 1 of 1 PageID: 39
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
     v.                        *      CRIM. NO. 20-510 (SDW)
                               *
Hassan Mosby                   *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR DISTRICT COURT PROCEEDINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Due to the COVID-19 pandemic, Defendant was unable to proceed in person without jeopardy to the
Defendant and this Court. In order to proceed with Defendant's case in an efficient manner, the
interests of justice require proceeding by video conference.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                    s/Susan D. Wigenton
Date: June 23, 2020
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
